             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARQUIS A. MACK,                      :
             Petitioner,              :
                                      :       1:17-cv-1906
      v.                              :
                                      :       Hon. John E. Jones III
WARDEN BALTZAR,                       :
            Respondent.               :

                                  ORDER

                              April 1, 2019

      NOW THEREFORE, upon consideration of the Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241, and for the reasons set forth in the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §
            2241 is DENIED.

      2.    The Clerk of Court is directed to CLOSE this case.


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
